Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (6769239).

[AltContent: textbox (Rotor floor)][AltContent: arrow][AltContent: textbox (extensions)][AltContent: arrow][AltContent: textbox (Guide plates)][AltContent: arrow]
    PNG
    media_image1.png
    399
    455
    media_image1.png
    Greyscale

“(9) The rotor floor 50 of the pick-up assembly 14 is provided with an array of slots 65 formed therein, wherein each slot 66 is shaped and positioned so as to accommodate a corresponding one of the knives 61. In other words, each knife 61 is disposed in a respective one of the slots 65 so that as each knife 61 is rotated from the resting position to the cutting position, the knife moves through and extends through, its corresponding slot 66. To decrease the amount of free space around each knife 61, a plurality of guide plates 68, 69 are connected to the floor 50, preferably by welding. Decreasing the amount of free space around each knife 61 minimizes the likelihood of trash build-up and crop hair pinning around the knife. By diminishing or eliminating the likelihood of trash build-up or crop hair pinning, it is less likely that cut crop material will impact and trap any one knife 61 into its respective slot 66.”

1. A cutting assembly for an agricultural vehicle, comprising: 
a rotatable rotor (18) comprising a plurality of extensions (marked up); 
a rotor floor (marked up) disposed adjacent to the rotor, the rotor floor having a plurality of knife slots (65) formed therein, the rotor floor defining a cutting side on the side of the rotor floor facing the rotor and a shielded side on the opposite side of the rotor floor (shown above); 
a plurality of movable knives (61) disposed adjacent to the rotor floor, the knives each being movable from a cutting position to a retracted position, the knives each extending through a respective knife slot into the cutting side to cooperate with the extensions in the cutting position and being disposed on the shielded side such that the knives do not cooperate with the extensions in the retracted position (fig 4a, 4b); and 
at least one knife guide comprising a pair of spaced apart guide surfaces (guide plates 68, 69) coupled to the rotor floor on the shielded side and defining a gap (fig 5b) therebetween such that a respectively associated knife is at least partially disposed in the gap when in the retracted position, at least one of the guide surfaces defining a curved shape that corresponds to a cutting edge profile of the respectively associated knife (shown above).

2. The cutting assembly of claim 1, wherein the at least one knife guide comprises a plurality of knife guides (guide plates 68, 69), each of the knife guides being associated with a respective one of the knives (fig 5b).

3. The cutting assembly of claim 1, wherein the at least one knife guide is welded to the rotor floor (shown/taught above).

“(10) Guide plates 68 and 69 are shaped to conform to the shape of rotor floor 50. As evident from FIGS. 5b and 5c, guide plates 68, 69 are disposed in pairs adjacent to slot 66 so that slot 66 is located between guide plate 68 and guide plate 69. In this context, the term "adjacent" is meant to include locations that are nearby, next to, and even with the slot 66. In the embodiment of the figures, the guide plates 68 and 69 are even with the slot. Besides decreasing the amount of space surrounding each knife 61, guide plates 68 and 69 provide a support or guide for preventing twisting or lateral bending of each knife due to external torques applied to the sides of each knife by the stream of cut crop material 16.”

4. The cutting assembly of claim 1, wherein the respectively associated knife defines a starting knife thickness and the guide surfaces are shaped such that the respectively associated knife stays disposed in the gap after the starting knife thickness has been reduced to a sharpened knife thickness (due to the decreased space or shape surrounding each knife 61, the intended capability is met).

5. The cutting assembly of claim 1, wherein each of the guide surfaces comprises a first edge facing the rotor floor and a second edge opposite the first edge, the second edge defining a convex shape (shown above).

6. The cutting assembly of claim 5, wherein the first edge of each of the guide surfaces is welded to the rotor floor (addressed in cl. 3).

7. The cutting assembly of claim 1, wherein each of the knives comprises a pivot region configured to pivot about a pivot axis between the cutting position and the retracted position (figs 4a, b).


9. The cutting assembly of claim 1, wherein the knives cooperate with the extensions in the cutting position by scissoring with the extensions (fig 2).

10. The cutting assembly of claim 1, wherein each of the guide surfaces are part of a respective guide plate (shown above).

The following are already addressed above, unless otherwise noted:
11. An agricultural vehicle, comprising: a chassis; a pickup carried by the chassis and configured to convey crop material; and a cutting assembly carried by the chassis and configured to cut crop material conveyed by the pickup (fig 1), 
the cutting assembly comprising: a rotatable rotor comprising a plurality of extensions; a rotor floor disposed adjacent to the rotor, the rotor floor having a plurality of knife slots formed therein, the rotor floor defining a cutting side on the side of the rotor floor facing the rotor and a shielded side on the opposite side of the rotor floor; a plurality of movable knives disposed adjacent to the rotor floor, the knives each being movable from a cutting position to a retracted position, the knives each extending through a respective knife slot into the cutting side to cooperate with the extensions in the cutting position and being disposed on the shielded side such that the knives do not cooperate with the extensions in the retracted position; and at least one knife guide comprising a pair of spaced apart guide surfaces coupled to the rotor floor on the shielded side and defining a gap therebetween such that a respectively associated knife is at least partially disposed in the gap when in the retracted position, at least one of the guide surfaces defining a curved shape that corresponds to a cutting edge profile of the respectively associated knife.

12. The agricultural vehicle of claim 11, wherein the at least one knife guide comprises a plurality of knife guides, each of the knife guides being associated with a respective one of the knives (see cl. 2).

13. The agricultural vehicle of claim 11, wherein the at least one knife guide is welded to the rotor floor (cl. 3).

14. The agricultural vehicle of claim 11, wherein the respectively associated knife defines a starting knife thickness and the guide plates are shaped such that the respectively associated knife stays disposed in the gap after the starting knife thickness has been reduced to a sharpened knife thickness (cl. 4).

15. The agricultural vehicle of claim 11, wherein each of the guide surfaces comprises a first edge facing the rotor floor and a second edge opposite the first edge, the second edge defining a convex shape (cl. 5).

16. The agricultural vehicle of claim 15, wherein the first edge of each of the guide surfaces is welded to the rotor floor (cl. 6).

17. The agricultural vehicle of claim 11, wherein each of the knives comprises a pivot region configured to pivot about a pivot axis between the cutting position and the retracted position (cl. 7).


19. The agricultural vehicle of claim 11, wherein the knives cooperate with the extensions in the cutting position by scissoring with the extensions (cl. 9).

20. The agricultural vehicle of claim 11, wherein each of the guide surfaces are part of a respective guide plate (cl. 10).




Allowable Subject Matter
	Claim(s) 8, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Claeys et al (2020/009368) teaches pivoting knives (76), guide floor (22) with slots (fig 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671